Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
In the application, Claims 31 and 32 have been amended to rectify 112 issues as follows:
Regarding Claim 31, line 16, the existing language:
“device and to an air distribution device that is fluidly coupled to the distribution pipe and”
Has been amended to:
-- pipe and to an air distribution device that is fluidly coupled to the distribution pipe and -- 

Regarding Claim 32, line 1, the existing language:
“The method of claim 32, further comprising individually”
Has been amended to:
-- The method of claim 31, further comprising individually -- 

Allowable Subject Matter
Claims 21, 31, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a data center server rack cooling system as recited in Claim 21 specifically:
the structural and operative relationship between the one or more ambient air circulation fans, the workspace, the first open side of the server rack in the data center, the second open side of the server rack, the sensor, the air distribution device, and the distribution pipe, wherein the air distribution device comprises the plurality of air nozzles and there is a pivotable connection between the air distribution device and the distribution pipe.
The art of record fails to render obvious the claimed combination of a method for cooling a data center server rack as recited in Claim 31 specifically:
the structural and operative relationship between circulating, with the one or more ambient air circulation fans, ambient air from the workspace through the first open side of the server rack in the data center and through the second open side of the server rack, sensing a load on the particular rack mounted device with the sensor, and circulating cooler-than-ambient air through the distribution pipe and to the air distribution device based on the sensed load, wherein the air distribution device comprises the plurality of air nozzles and there is a pivotable connection between the air distribution device and the distribution pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 09/02/2022, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762


/AVINASH A SAVANI/Primary Examiner, Art Unit 3762